Opinion by
Judge Peters:
The debts sued on are evidenced by two notes, maturing at different dates, with credits endorsed on the note which first matured, which credits are set out in the petition. Instead of rendering judgment for the sums stipulated to be paid in each note, with interest at the rate of six per cent, per annum from their dates, and directing the credits to be entered as set forth, the judgment is for the sum of $682.28, thus showing that the court adjudicated on the question as to the sum due, and fixed the amount to' be collected; that amount is greater than the sum owing by appellant; and the error is in the judgment, and not a mere clerical misprision.
Wherefore the judgment is reversed and the cause is remanded for further proceedings consistent herewith.